Citation Nr: 1429367	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-47 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post open reduction internal fixation, displaced right clavicle and shoulder.  

2.  Entitlement to an initial compensable evaluation for headaches.  

3.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1988 to May 2009.  


This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is complete. 

In April 2012, a lay statement in support of the Veteran's claim was submitted by the Veteran's wife and was received at the Board.  However, this evidence was not considered by the RO prior the adjudication of his claim.  As a result, the Board sent a waiver letter to the Veteran asking if he would like his claim sent back to the RO/AOJ for initial review or if he would like to waive RO consideration and have the Board consider his claim and review the submitted evidence in the first instance.  In June 2014, the Board received the Veteran's response and he has elected not to waive consideration and request that the RO review his claim in light of the newly submitted evidence.  

Therefore, the Board is remanding this claim back to RO for review of additional evidence.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the newly submitted evidence in the form of an April 2012 lay statement in support of claim from the Veteran's wife and then readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



